DETAILED ACTION
The present application is examined under the pre-AIA  first to invent provisions.
This application is a continuation of Application No. 15/099334, now Abandoned; which is a continuation of Application No. 13/241192, now US Patent No. 9340271.
A preliminary amendment was received from applicant on 1/31/2020.
Claims 1-50 are canceled.
Claims 51-70 are new.
Claims 51-70 are remaining in the application.
The amended Specification is accepted, except as noted below.
Drawings
8.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lock for performing the functional limitation “tie-bar operable to unlock to allow at least one drive of the first and second drives to move and operable to lock to hold the first drive and the second drive a fixed distance apart at the first and second steering angles” as recited in claim 70 must be shown or the feature(s) canceled from the claim(s); similar also applies to the locking feature in claims 53 and 64; the requisite material or structure for performing these functional limitations should be clearly shown (with an appropriate reference character correlated to this feature described in the written description) in the drawings.  No new matter should be entered.
9.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show the ‘mechanical stop’, ‘locking device’ (including the disclosed controllable mechanical locking device, a hydraulic locking device, and an electromechanical locking device) and ‘processor’ as disclosed and described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing; MPEP § 608.02(d).
10.	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing No new matter may be entered.
11.	In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.
Specification
12.	The Specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim limitations “actuating tie-bar operable to generate a force that causes the actuating tie-bar to modify a length of the actuating tie-bar based on the first and second steering angles”, “actuating tie-bar operable to generate a force that causes the actuating tie-bar to modify a length of the actuating tie-bar based on the at least one command” first and second steering angles” and “a tie-bar operable to unlock to allow at least one drive of the first and second drives to move and operable to lock to hold the first drive and the second drive a fixed distance apart at the first and second steering angles”.  Claimed feature limitations should be consistent with features disclosed and described in the specification.  In addition, terminology and nomenclature should be consistent throughout the disclosure (Specification and Claims).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
13.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

14.	Claims 51-70 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
15.	Claim limitation “to be positioned” (independent claims 51, 62 and 70 and subsequent dependent claims) do not make clear whether the claimed feature limitation is essential, since “to be” implies a future feature limitation and not a present feature limitation”.
Claim Rejections - 35 USC § 102
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

18.	As best understood by the examiner, claims 51-70 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Mondek (US 4778418).  Mondek discloses all claimed features, including: actuating tie bar [42] configured to be coupled to a first drive [16] and a second drive [18] of a watercraft, the actuating tie-bar [42] being operable to generate a force that causes the extend/retract) its length, the actuating tie-bar configured to prevent the first drive from contacting the second drive, the actuating tie-bar holds the first and second drives a fixed distance apart when the actuating tie-bar is locked, and the actuating tie-bar is operable to adjustably hold the first and second drives apart by a distance in a range of distances, the actuating tie-bar is external to a hull of the watercraft, as claimed.  The actuating tie-bar is capable of both affording and preventing axial extension.  The device may be hydraulic and comprise a hydraulic pump; such features would also be considered the control system with implicit commands necessary for proper function and operation. The tie-bar [42] is capable of locking and unlocking (fixing or allowing) length extension/retraction via a valve [422] being either closed or open.  As shown in Fig. 8, link [44] comprises a valved hydraulic system [400] for selectively allowing fluid to pass from a first chamber [402] to a second chamber [404] and thereby generating force(s) capable of causing the actuating tie-bar to modify its length depending on the tilt of the drives.  No range of distances is specified and the tie-bar is capable of adjustably holding the first and second drives apart in any distance within an arbitrary range.
Claim Rejections - 35 USC § 103
19.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

20.	As best understood by the examiner, claims 51-70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Colyvas (US 2002/0086594 A1).  Colyvas discloses all claimed features, including: actuating tie bar [2] configured to be coupled to a first drive [I] and a second drive [II] of a watercraft, the actuating tie-bar [2] being operable to generate a force that causes the actuating tie-bar to modify (extend/retract) its length, the actuating tie-bar configured would work equally well); either of the above would also comprise the control system with implicit commands necessary for proper function and operation.  In view of the foregoing, one of ordinary skill in the art would recognize that a hydraulically actuated tie-bar would work equally well and could be used instead of the embodiment shown by the reference.  A hydraulic pump and at least one valve would be obvious for such hydraulic operation and to control hydraulic fluid flow for the tie-bar device.  The tie-bar [2] would be considered capable of locking and unlocking (fixing or allowing) length extension/retraction based on retained or adjusted hydraulic fluid pressure.  And as such would be capable of generating force(s) capable of causing the actuating tie-bar to modify its length depending on the hydraulic fluid pressure.  No range of distances is specified and the tie-bar is capable of adjustably holding the first and second drives apart in any distance within an arbitrary range.  The rejection combines known features to achieve expected results; no unknown features or unexpected results are achieved for the claimed subject matter.
Conclusion
21.	 The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  Yamashita discloses an actuating tie-bar [18] connecting first and second drives of a watercraft.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
3/16/2021